DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on July 8, 2022 is acknowledged. The traversal is on the ground(s) that “multiple groups can be searched and examined together without undue burden.  Additionally, considerable time and expense will be saved if all claims can be considered at this time, rather than pursuing multiple divisional applications.” This is not found persuasive because the search required for the diverse species is not entirely coextensive, and inasmuch as the diverse species differ in structure and operation, the patentability of each would likely turn on different grounds. Consequently, the search and examination of the entire application could not be made without serious burden on the Office. Applicant has not admitted that the diverse species are obvious variants, and inasmuch as the species are patentably distinct, the election requirement is proper. If applicant believes that the species are obvious variants of each other, then applicant should state so on the record.
The requirement is still deemed proper and is therefore made FINAL.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 8, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the second expected vehicle weight value has greater “influence” than the first expected vehicle weight value, and this limitation does not appear to accurately describe applicant’s invention. It is suspected that this limitation is related to the characteristic of the invention described on page 9, line 17 – page 10, line 10. However, claims 4 and 15 do not accurately represent/describe this characteristic. The second expected vehicle weight value and the first expected vehicle weight value are just values, and the specification does not suggest that they “influence” anything. That being the case, neither the second expected vehicle weight value nor the first expected weight value has a greater “influence” than the other. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amamiya (JP 11-222018). All references to paragraphs are directed to the English translation. Amamiya discloses an apparatus for estimating vehicle weight by using a vehicle height adjusting device, comprising: a vehicle height adjusting device (e.g., (b)) configured to raise and lower four positions of front left (FL) and right (FR) sides and rear left (RL) and right (RR) sides of a vehicle body (Fig. 2), respectively; a vehicle height controller (e.g., (c)) configured to operate the vehicle height adjusting device to raise or lower the FL and FR sides and the RL and RR sides of the vehicle body; and a weight estimating unit (e.g., (d)) configured to measure time required for raising or lowering the vehicle body or operating speed of the vehicle body (abstract) and to calculate an expected vehicle weight value by comparing the time required or the operating speed with a preset reference data (“a preset map” – see paragraphs 0005 and 0006). The weight estimating unit is configured to: measure the time required for raising the vehicle body or the operating speed of the vehicle body and the time required for lowering the vehicle body or the operating speed of the vehicle body, compare the time required for raising the vehicle body or the operating speed of the vehicle body with the reference data to calculate a first expected vehicle weight value according to a preset calculation criterion, and compare the time required for lowering the vehicle body or the operating speed of the vehicle body with the reference data to calculate a second expected vehicle weight value according to the preset calculation criterion (see paragraphs 0006, 0009 and 0023), wherein the weight estimating unit is configured to calculate a final expected vehicle weight value by applying preset weights (e.g., “the preset reference wheel load”, “the reference weight” – see paragraph 0029) to the first expected vehicle weight value and the second expected vehicle weight value, respectively. With respect to claim 4, since the structure set forth in the cited reference is substantially identical to the claimed structure, the claimed properties or functions are presumed to be inherent to the cited reference. MPEP §2112.01(I). Amamiya satisfies the limitations of claims 5-7, since the wheels are independently raiseable/lowerable (see paragraphs 0025 and 0027) and are therefore configured to be raised and/or lowered in any/all sequences and combinations. The vehicle height adjusting device includes: a pneumatic actuator 1 installed at each of the FL and FR sides and at each of the RL and RR sides of the vehicle to adjust a relative location of the vehicle body with respect to wheels by compressed air; a compressor 4 configured to generate the compressed air to be provided to the pneumatic actuator; and a valve mechanism (e.g., 6a, 6b) that adjusts a compressed air flow path between the compressor and the pneumatic actuator. In the calculating of the expected vehicle weight value by comparing the time required or the operating speed with the preset reference data, the weight estimating unit is configured to calculate the expected vehicle weight value by reflecting variables for frictional force, temperature, and a cross-sectional area of a chamber, inside the pneumatic actuator, since variables for frictional force, temperature, and a cross-sectional area of a chamber, inside the pneumatic actuator, would be reflected in the preset reference data utilized by the weight estimating unit. In the calculating of the expected vehicle weight value by comparing the time required or the operating speed with the preset reference data, the weight estimating unit is configured to calculate the expected vehicle weight value in consideration of vehicle height at a time when the time required for raising or lowering the vehicle body or the operating speed of the vehicle body is started to be measured (see paragraphs 0006, 0009 and 0023-0027).
Claims 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amamiya (JP 11-222018). All references to paragraphs are directed to the English translation. Amamiya discloses a method of estimating vehicle weight by using a vehicle height adjusting device (e.g., (b)), comprising: raising or lowering by a controller (e.g., (c) and (d)), front left (FL) and right (FR) sides and rear left (RL) and right (RR) sides of a vehicle body (Fig. 2) by operating the vehicle height adjusting device; and calculating, by the controller, an expected vehicle weight value by measuring time required for raising or lowering the vehicle body or operating speed of the vehicle body (abstract), and by comparing the time required or the operating speed with preset reference data (“a preset map” – see paragraphs 0005 and 0006). The calculating of the expected vehicle weight value includes: measuring, by the controller, the time required for raising the vehicle body or the operating speed19Attorney Docket No. 048288-943001US(Patent) of the vehicle body and the time required for lowering the vehicle body or the operating speed of the vehicle body, calculating, by the controller, a first expected value according to a preset calculation criterion by comparing the time required for raising the vehicle body or the operating speed with the reference data, and calculating, by the controller, a second expected value according to the preset calculation criterion by comparing the time required for lowering the vehicle body or the operating speed with the reference data (see paragraphs 0006, 0009 and 0023), wherein preset weights (e.g., “the preset reference wheel load”, “the reference weight” – see paragraph 0029) are applied to the first expected vehicle weight value and the second expected vehicle weight value, respectively to calculate a final expected vehicle weight value (see paragraph 0006). With respect to claim 15, since the structure set forth in the cited reference is substantially identical to the claimed structure, the claimed properties or functions are presumed to be inherent to the cited reference. MPEP §2112.01(I). Amamiya satisfies the limitations of claims 16-18, since the wheels are independently raiseable/lowerable (see paragraphs 0025 and 0027) and are therefore configured to be raised and/or lowered in any/all sequences and combinations. When the vehicle height adjusting device uses a pneumatic actuator 1, in the calculating of the expected vehicle weight value by comparing the time required or the operating speed with the preset reference data, the expected vehicle weight value is calculated by reflecting variables for frictional force, temperature, and a cross-sectional area of a chamber, inside the pneumatic actuator, since variables for frictional force, temperature, and a cross-sectional area of a chamber, inside the pneumatic actuator, would be reflected in the preset reference data utilized by the controller. In the calculating of the expected vehicle weight value by comparing the time required or the operating speed with the preset reference data, the expected vehicle weight value is calculated based on vehicle height at a time when the time required for raising or lowering the vehicle body or the operating speed of the vehicle body is started to be measured (see paragraphs 0006, 0009 and 0023-0027).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614